NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
HORIZON LINES, LLC,
Plczintiff-Appellee,
V.
UNITED STATES,
Defen,dant-Appellant.
2012-1163
Appea1 from the United States C0urt of Internati0na1
Trade in case n0. 08-CV-00O9, Judge Evan J. Wa11ach.
ON MOTION
ORDER
The United States moves for a 9-day extension of
tin1e, until I\/lay 4, 2012, to file its brief. H0riz0n Lines,
LLC opposes
Up0n consideration thereof
IT IS ORDERED THATf

HORIZON LINES V. US
The motion is granted
2
FoR THE CoURT
APR 2 7 mm rsr Jan H0rba1y
Date J an H0rba1y
ccc Evelyn M. Suarez, Esq.
EdWard F. Kenny, Esq
C1erk
321 Fn.En
U.S. COUHT 0F APPEAl.S FUH
THE FEDERAL ClFIGUlT
APR 2 7 2012
JAN HOBBALY
` CLFBK